Title: To James Madison from Daniel Clark, 20 April 1802 (Abstract)
From: Clark, Daniel
To: Madison, James


20 April 1802, Philadelphia. “I have received your Letter of the 18th. ulto. [not found] with the Commission inclosed in it, and in consequence of your directions transmit you the Bond required for the performance of my duty as Consul. Immediately after my arrival at New Orleans I shall have the Honor of addressing you on the Subjects recommended to me and will exert myself to the utmost to be of service in that Quarter.”
 

   
   RC (DNA: RG 59, CD, New Orleans, vol. 1). 1 p.



   
   A full transcription of this document has been added to the digital edition.

